Citation Nr: 0333576	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
benefits on behalf of his children, J. and M.

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1975 to October 
1979.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.  The RO denied entitlement to apportionment of 
the veteran's disability benefits on behalf of his children, 
J. and M. 

The appellant was scheduled for a hearing at the RO in May 
2003, before a Veterans Law Judge, but she failed to appear 
for the hearing.  As a request for postponement was never 
received, the case was processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2003).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans, supra, 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.   




The Board's review finds that the appellant has not been 
informed as to which evidence VA will provide and which 
evidence she is to provide with regard to her claim for 
apportionment of the veteran's disability benefits on behalf 
of his children, J. and M.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  




Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claim for 
an apportionment of the veteran's 
disability benefits on behalf of his 
children, J. and M., and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of her notification must be 
incorporated into the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



		
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).

